Citation Nr: 0829013	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-04 386	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  In June 2007 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed psychiatric disorder, to include 
schizophrenia, did not have its onset in service or within 
one year thereafter and is not etiologically linked to the 
veteran's service or any incident therein.


CONCLUSION OF LAW

A psychiatric disorder, to include schizophrenia, was neither 
incurred in nor aggravated by active military service; and 
this condition cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia, the Board observes that the RO issued VCAA 
notices to the veteran in December 2003 and July 2007 letters 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The July 2007 letter informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
December 2003 VCAA notice was issued prior to the February 
2004 rating decision from which the instant appeal arises.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records are of record.  Also VA medical examination reports 
and VA treatment and vocational rehabilitation records are of 
record, as well as private treatment records and Social 
Security Administration records and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that he currently has a psychiatric 
disability, predominantly diagnosed as schizophrenia, that 
was first manifest within one year of his discharge from 
service.  He further contends that he first experienced 
symptoms of his current psychiatric disability during the 
last 18 months of his active duty service.

After carefully reviewing all of the evidence of record, the 
Board finds that the objective evidence of record fails to 
show that the veteran had a psychiatric disorder, diagnosed 
as schizophrenia, prior to March 1969, more than one year 
after his discharge from service in July 1967.  His service 
medical records show no relevant complaints, findings, 
treatment or diagnoses, and his April 1967 separation medical 
examination report indicates that a psychiatric clinical 
evaluation was normal.  Consequently, presumptive service 
connection for a psychiatric disorder is not warranted.  
Moreover, there is no competent medical opinion etiologically 
linking his current psychiatric disorder to his service or 
any incident therein.  In this regard, the Board notes that 
VA and private treatment records noting the veteran's history 
of struggling with schizophrenia since 1967 or of diagnosed 
chronic paranoid schizophrenia since 1968 to be of little 
probative value, as they are based on the veteran's 
statements rather than a review of objective contemporaneous 
service medical records and early post-service treatment 
records.  Evidence which is simply information recorded by a 
medical examiner unenhanced by any additional medical comment 
by that examiner does not constitute "competent medical 
evidence".  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, other VA and private treatment records indicate 
that the veteran had been treated for schizophrenia since 
1969.  These records are supported by March 1969 VA treatment 
records indicating that it was the veteran's first 
psychiatric hospitalization.  

The Board also finds the December 2007 VA psychiatric 
examiner's opinion that it was less likely than not that the 
veteran's current schizophrenia had its onset either in 
service or within one year of his discharge from service more 
probative than the above noted treatment records, as it is 
based on a review of his claims files in conjunction with an 
examination and testing, and the examiner provided rationale 
for his opinion.  In contrast, it is clear that the treatment 
records showing an initial onset of the veteran's 
schizophrenia either in service or in 1968 are based upon the 
veteran's reported history, and the treatment records did not 
indicate whether the veteran's medical records were reviewed 
and provide no rationale.  

The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer opinions as to whether he 
currently has any residuals of his in-service participation 
in the vaccine research study.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, for the reasons noted above, the 
Board concludes that the preponderance of the evidence is 
against the claim in this case, and service connection for a 
psychiatric disorder, to include schizophrenia, must be 
denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


